Citation Nr: 1242808	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-27 816	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1.  Entitlement to service connection for a sleep disorder, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a depressive disorder, also including as secondary to the service-connected PTSD.

3.  Entitlement to a rating higher than 50 percent for the PTSD, including on an extra-schedular basis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A January 2010 rating decision denied entitlement to a TDIU.  A February 2011 rating decision denied entitlement to an evaluation higher than 50 percent for PTSD.  And a September 2011 rating decision denied entitlement to service connection for sleep and depressive disorders, including as secondary to the PTSD.

Determining whether the Veteran is entitled to a higher rating for his PTSD on an extra-schedular basis, and a TDIU, requires further development.  So although in this decision the Board is adjudicating the claim for a higher schedular rating for the PTSD, and for service connection for the sleep and depressive disorders, including secondary to the PTSD, the Board instead is remanding the claims for a higher rating for the PTSD on an extra-schedular basis and for a TDIU.  And since the Veteran is represented by a private attorney, the remand of these claims will be directly to the RO, rather than via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran is not shown to have a chronic sleep disorder, per se, rather, experiences sleep disturbance as a symptom or manifestation of his PTSD, which is already a service-connected disability for which he is receiving compensation.  His sleep disturbance, however, resultantly must be considered in the rating for the PTSD.


2.  He has received diagnoses of depression and even major depression apart from PTSD, but, unlike his PTSD, his depressive disorder has not been attributed by competent and credible evidence to his military service.  However, his depressive disorder and PTSD, while independent of one another, share symptoms, so have common manifestations, and the extent of these symptoms that is attributable to his depressive disorder versus his PTSD has not been clarified.  Thus, the depressive symptoms must be considered for all intents and purposes as part and parcel of the PTSD, including when rating this service-connected disability.

3.  Aside from these associated sleep disturbance and depressive symptoms, the Veteran's PTSD is manifested by anxiety, hypervigilance, and consequent difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The Veteran does not have a separately ratable sleep or depressive disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.14 (2012).

2.  The criteria also are not met for a schedular rating higher than 50 percent for his PTSD, but there is suggestion these schedular criteria do not adequately contemplate the extent and severity of this disability, so as to in turn warrant referring this claim for extra-schedular consideration.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.130, Diagnostic Code 9411 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists that does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

These notice requirements were met in this case by way of letters sent to the Veteran prior to initially adjudicating these claims, so in the ideal, preferred, sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Indeed, even had this notice not proceeded the initial adjudication of the claims, VA would not have to start the whole adjudicatory process anew, rather, just provide all necessary notice, give the Veteran time to submit additional evidence and/or argument in response, and then readjudicate the claims, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This, in effect, would preserve the intended purpose of the notice by giving him meaningful opportunity to participate in the adjudication of his claims and resultantly rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), aff'd, Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U. S. Supreme Court has clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

These letters, which were sent in December 2010 concerning the claim for a higher rating for the PTSD and in May 2011 regarding the claims for service connection for the depressive and sleep disorders, advised the Veteran of the type of information and evidence needed to substantiate these claims and of his and VA's respective obligations in obtaining this supporting evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised him of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  He, therefore, has received all required notice.

And as for the duty to assist him with his claims, his service treatment records (STRs) and VA treatment records are in the file.  VA also has obtained his private treatment records and associated them with the claims file.  He has not indicated there are any additional records to be obtained, so none outstanding.


The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability or persistent or recurrent symptoms of disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, injury or disease, but (4) insufficient evidence to decide the case.

In the service connection context, when determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of disability or persistent or recurrent symptoms of disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

When, instead, the claim is for a higher rating for an already service-connected disability, VA must assess whether there is sufficient evidence in the file addressing the current or present status of the disability in relation to the applicable rating criteria, including in terms of addressing the effect of the disability on the Veteran's social and occupational functioning.  If not, then reexamination is warranted.  38 C.F.R. § 3.327(a).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (VA must consider the history of the disability).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

In either the service connection or increased rating context, however, the mere passage of time since an otherwise adequate examination does not obligate VA to provide another examination simply as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran was afforded VA compensation examinations in January 2008, January 2010, and May 2011 for his sleep and depressive disorder claims.  These examinations included clinical evaluations, interview of him, review of his claims file for his pertinent medical history, and opinions regarding whether these claimed disorders are separately ratable and compensable disabilities attributable to his military service or, instead, mere symptoms of the PTSD that already has been determined to be a service-connected disability.  The examiners obtained an accurate history and listened to his assertions.  They laid a factual foundation and reasoned basis for the conclusions they reached.  Therefore, their examinations are adequate to decide these claims.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The Veteran also was provided several VA compensation examinations assessing and reassessing the severity of his PTSD, most recently in May 2011.  These examinations likewise included clinical evaluation of his mental status, personal interview, and review of his claims file for the history of this disability.  The examiners obtained an accurate history and listened to his assertions regarding the symptoms associated with this disability and insofar as its severity and effect on his social and occupational functioning.  The examiners laid factual foundations and reasoned bases for the conclusions they reached.

There is no suggestion there has been a material change in the severity of the Veteran's PTSD since that most recent examination in May 2011.  38 C.F.R. § 3.327(a).  To reiterate, the duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  VAOPGCPREC 11-95.  Therefore, the Board finds that these examinations also are adequate for rating purposes.  See 38 C.F.R. § 4.2 (If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board is thus satisfied that all relevant facts have been adequately developed to the extent possible, and that no further assistance to the appellant in developing the facts pertinent to these claims being decided is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

That an injury or disease occurred in service is not enough; there must be chronic (i.e., permanent) disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus or link between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Certain conditions are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary and only applies to specified conditions.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also may be granted for any injury or disease diagnosed after discharge from service, if the evidence, including that pertinent to service, establishes the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service (or where the incident in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  The Veteran is competent to report on what he can observe and feel through his senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Symptoms, not treatment for them, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Turning now to the facts of this particular case.  The Veteran seemingly acknowledges that his sleep and depressive disorders are the result of his already service-connected PTSD, but apparently believes that additional compensation is warranted for these disorders apart from that provided for his underlying PTSD.


In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

For purposes of completeness of this decision, the Veteran's claims will be considered both on the notion that his alleged sleep and depressive disorders are secondary to his already service-connected PTSD and on a direct-incurrence basis to accord him every possible consideration.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential bases of entitlement must be considered, whether expressly raised or otherwise indicated by the record).  But for the reasons and bases that follow, the Board concludes that service connection is not warranted since these disorders do not represent additionally ratable or compensable disabilities apart from the PTSD.

The Veteran was afforded a medical examination when entering service in December 1967.  During that entrance examination, the examiner did not note any sleep problems or mental health related illness, including depression.  On his self recounted Report of Medical History the Veteran reported multiple health concerns, but specifically checked the boxes indicating he did not suffer from sleep trouble, nightmares, or depression.  On separation from service in November 1969, the examiner again found no relevant defects, and the Veteran again denied any trouble sleeping, nightmares, depression, or nervous trouble of any sort.


There is no objective evidence the Veteran complained of, was treated for, or diagnosed with a sleep or depressive disorder while in service.  And, indeed, since these claims are instead predicated on the notion of secondary 
service connection, meaning the result of his PTSD that itself was not first noted or diagnosed until after his service, he is not alleging that he had a sleep or depressive disorder while in service.

The first post-service reference to treatment for a sleep or depressive disorder comes from a private treatment record dated in May 2003, over 30 years after the Veteran's separation from service.  And while this, alone, does not outright preclude finding that he had a sleep or depressive disorder during those many intervening years when he had no complaints or treatment, it is nonetheless probative evidence considered in making this determination.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  

He had a private mental health examination in May 2003.  He reported he still experienced nightmares almost every night and that he slept very poorly.  The examiner observed the Veteran appeared very depressed and anxious during the examination.  His mood and affect were depressed and depression was noted in his general manner of communicating.  The diagnoses were PTSD, depressive disorder, and anxiety disorder.  The examiner did not etiologically relate any of these conditions to the Veteran's military service.

In a December 2007 VA treatment record it was noted the Veteran's depression was stable and that he was no longer taking anti-depressants.  During a December 2008 VA psychiatric examination he reported he had been suffering from depression over the past year.  He also reported trouble getting to sleep and that he was awoken by nightmares 1-2 times a week and that about once a week he was not able to fall back asleep.  He stated that he avoided activities, places, or people that would remind him of Vietnam.  He also stated that he had a feeling of detachment or estrangement from others.  The examiner determined the Veteran's depression associated apathy had caused more problems than his PTSD symptoms.  Ultimately the examiner diagnosed chronic major depression as well as PTSD, stating the two conditions were independent of one another but shared symptoms.  The examiner did not provide an opinion linking the Veteran's depression to his military service.

In a January 2009 VA treatment record the Veteran was still diagnosed with PTSD and depression, but he would not try another anti-depressant at that time.

He was also afforded a VA psychiatric examination in January 2010.  He reported periods of feeling depressed.  He also reported that because of his tinnitus he had to use a television to fall asleep.  He also reported nightmares, mostly about Vietnam, which sometimes caused him to stay awake afterwards.  Again he was diagnosed with chronic major depressive disorder.  The examiner did not provide a diagnosis of a chronic sleep disorder.

In an April 2010 VA treatment record for mental health intake the Veteran reported struggling with depression for the past 8-9 years.  He also reported he has trouble falling asleep and staying asleep, in addition to having nightmares about Vietnam.

He was also afforded a VA psychiatric examination in December 2010.  He reported being depressed nearly all day every day.  He also stated feeling helpless and wishing he could help around the house more.  The examiner observed the Veteran's affect was blunted and appeared depressive in nature.  No sleep disorder was diagnosed.

During the May 2011 VA compensation examination the examiner determined the Veteran's depressive disorder was unrelated to his military service and that he did not suffer from a sleep disorder that could be characterized as separate from his PTSD symptoms.

In his May 2011 response to questions from the Social Security Administration (SSA), the Veteran stated that he suffered from trouble sleeping because he had nightmares.  See also June 2011 SSA examination noting 5-6 nightmares per month.

He was afforded a psychiatric examination in June 2011 by the SSA.  At the conclusion of the examination he was diagnosed with major depressive disorder.  The examiner took into account the Veteran's complaints of social impairment, lack of concentration, and complaints of substance use to cope with his depression.  Ultimately, taking all of his disabilities into account, his claim for disability benefits from the SSA was denied.

In an August 2011 VA treatment record he was noted to suffer from recurring, moderate major depressive disorder.  

So, in summary, there is no evidence of complaints, treatment, or a diagnosis of a sleep or depressive disorder during service or even for many ensuing years.  Furthermore, since separating from service the Veteran has not been diagnosed with a chronic sleep disorder, and there is no opinion indicating his depressive disorder, which has been diagnosed (even apart from his PTSD), is related to his service.  The Board therefore finds that the preponderance of the evidence is against any notion of his entitlement to direct service connection for these claimed disorders because it has not been shown by competent and credible evidence that they initially manifested during his service (so incepted in service) or are otherwise directly related or attributable to his service.  The lack of competent and credible evidence in service and continuously thereafter and the lack of evidence linking these disorders to his service, including the negative VA examiner's opinion, weighs against any suggestion of a direct correlation between these disorders and his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


With respect to the alternative secondary service connection theory specifically alleged, it must be shown these claimed sleep and depressive disorders are proximately due to, the result of, or aggravated by a service-connected disability, in particular the PTSD.  Several clinicians who have had occasion to evaluate or treat the Veteran have determined he is suffering from both a depressive disorder (depression or even major depression) and PTSD, so from two disease entities.  As examples, the May 2003 private examiner, December 2008 VA psychiatric examiner, person that saw the Veteran in consultation in the VA outpatient clinic in January 2009, and even the May 2011 VA compensation examiner all diagnosed both depression (or some variant of it) and PTSD.  It cannot be said, then, that the Veteran does not have both, although as mentioned only one, his PTSD, actually has been directly attributed to events that occurred during his military service.

This resultantly only leaves in question the possible interplay between his PTSD and depression as means of secondarily associating his depression with his military service to warrant concluding it, too, is a service-connected disability.

The December 2008 VA psychiatric examiner determined the depression and PTSD are "independent of one another", so unrelated in a strict sense, but that they nonetheless "share symptoms", thus, have common manifestations.  So although the May 2011 VA compensation examiner since has indicated the depression is unrelated to the Veteran's military service, so by inference even secondarily by way of his independent PTSD, this VA examiner acknowledged that, although the Veteran does not suffer from a sleep disorder, per se, which could be characterized as separate from his PTSD symptoms, his sleep disturbance is in actuality a symptom or manifestation of his PTSD.  Moreover, even the December 2008 VA psychiatric examiner conceded the Veteran's depression associated apathy is causing more problems than his PTSD symptoms, so because his depression and PTSD admittedly "share symptoms", this must be factored into the overall disability rating for his PTSD because this examiner did not ascribe specific symptoms to the depression vis-a-vis the PTSD, that is, did not differentiate or distinguish exactly what measure of the Veteran's symptoms are attributable to his depression versus his PTSD.  And when there is not this distinction, VA adjudicators must resolve this doubt in his favor according to 38 C.F.R. §§ 3.102 and 4.3 and for all intents and purposes attribute all symptoms in question to the service-connected disability, so in this particular instance to the PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  But this ultimately more concerns the appropriateness of the rating for the PTSD, which is also at issue in this appeal (though a separate claim), not instead whether these additionally claimed depressive and sleep disorders also are deserving of service connection.

Because these claimed depressive and sleep disorders are not the type of conditions readily amenable to mere lay comment regarding their nature, including insofar as any potential relationship to the Veteran's military service, such as by way of his PTSD, his lay comments concerning this do not have probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  See, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic fever or rheumatic heart disease).

Increased Rating for the PTSD

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  His entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence, that is, temporal focus, consists of the evidence generated during the appeal period and, more specifically, since one year prior to the filing of this increased-rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If there have been occasions since when the disability has had differing degrees of severity, then the Board must "stage" the rating to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because the Veteran filed this increased-rating claim in November 2010, the Board must consider the evidence concerning this disability dating back to November 2009, one year prior.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

The existing rating for his PTSD is 50 percent.

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.


A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

An even higher 100 rating, the maximum possible, is warranted when there is total occupational and social impairment, due to such symptoms as:  persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

As evidenced by use of the phrase "such symptoms as," followed by a list of examples, this list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered the various Global Assessment of Functioning (GAF) scores that have been assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995). 

The mental status findings in the Veteran's VA treatment records indicate his judgment and insight were generally appropriate on objective clinical examination.  During his June 2011 SSA examination, as an example, his judgment and insight were fair.  See also December 2010 VA examination report.  Also during his June 2011 SSA examination, he for the most part had no difficulty with his memory, but he did have some problems on word recollection.

There is no suggestion he has speech that is intermittently illogical, obscure, or irrelevant.  During his January 2010 VA examination his speech was unremarkable.  During  his June 2011 SSA examination he was correctly oriented times 3, meaning to person, place and situation, and his speech was normal in rate and tone.  See also December 2010 VA examination report.  

During his January 2010 VA examination he reported good impulse control with no episodes of violence.  See also December 2010 VA examination report.  At his May 2011 VA examination he reported that he did have mild outbursts of anger or irritability, which were not often, but would cause him to get really mad.  His friend stated that he liked routines and would become disturbed if, for example, his golf league was changed or cancelled.  See June 2011 SSA response.  Impaired impulse control can be a symptom representative of a higher evaluation.  It does not appear that at any time during the appeal period, however, he has had impaired impulse control coupled with periods of violence.  Although he did report at his May 2011 VA examination that he had mild outbursts of anger or irritability, the Board must consider his entire body of symptomatology when determining an appropriate evaluation, so not just this particular symptom or manifestation in isolation.

The evidence of record also has not shown that an increased rating is warranted because he is in danger of hurting himself or others.  During his January 2010 VA examination he stated that he had had suicidal thoughts about 6 times over the past 2 years, but that he had never actually acted on them.  The December 2010 VA examiner also found no history of suicide attempts.  See also May 2011 VA examination report.  The June 2011 SSA examiner similarly noted the Veteran did not have suicidal or homicidal ideations.

The VA examination reports also do not note any neglect of personal hygiene or disorientation to time or place.  To the contrary, the December 2010 VA and June 2011 SSA examiners found the Veteran was appropriately dressed and groomed and oriented times three (so, again, to person, place and situation).  Finally, there is no evidence he has obsessional rituals interfering with his routine activities.  See January 2010 and May 2011 VA examination reports and June 2011 SSA examination.  As well, during his June 2011 SSA examination he specifically denied any hallucinations or delusions.  See also January and December 2010 VA examination reports.

He reported experiencing flashbacks or anxiety reactions 2-3 times a week, lasting from 15 minutes to 2-3 hours.  He also reported having anxiety over upcoming medical appointments.  See June 2011 SSA examination.  However, his anxiety and chronic sleep impairment, also depressed mood, are amongst the criteria even for the lesser 30 percent rating.  So even this lesser rating takes into account these type symptoms.  A higher 70 percent rating, in comparison, requires, among other things not shown, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.

During his January 2010 VA examination he reported that he had been married since 1971 and that he and his wife had two children and three grandchildren, all of whom he had regular contact with.  See also April 2010 VA mental health intake form.  He also reported speaking on the phone with friends a few times a month, but other than spending the holidays with family, he did not really go out.  He also reported that he played golf whenever he got the chance.  See also December 2010 VA examination report noting weekly contact with one friend.  

In his May 2011 responses to questions from the SSA, he stated he would go and visit others approximately once a month.  He said he used to be more outgoing prior to his PTSD.  He stated he did not go where there were crowds of people.  His friend submitted responses to SSA questions in June 2011, as well, indicating the Veteran was retired and spent time with friends and people he was comfortable with.  However, he also noted the Veteran had recently wanted to spend more time alone, either driving around or at home.  But even acknowledging this, some level of social impairment has been taken into account in determining that a 50 percent evaluation is proper.  With regards to social impairment commensurate with a higher evaluation, there is no suggestion it is to the point that the Veteran is unable to establish or maintain effective relationships.  To the contrary, he has admitted to having regular contact with friends and family.

Some of his symptoms are not included in the umbrella of DC 9411.  For instance, he has complained of an exaggerated startle response, difficulty concentrating, and feelings of hypervigilance.  See December 2010 VA examination report and June 2011 SSA examination report.  In this decision, the Board has reviewed and considered all of his symptoms when determining the most appropriate evaluation.

It is clear from the medical evidence that his PTSD manifestations throughout time have consistently included feelings of depression and anxiety, sleep disturbances, hypervigilance, and difficulty in establishing and maintaining effective work and social relationships.  This level of social and occupational impairment, however, is consistent with his existing 50 percent rating.

Also of record and as mentioned equally deserving of consideration are the GAF scores.  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  But, again, while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

During his January 2010 VA examination the Veteran was assigned a GAF score of 58.  In an April 2010 VA intake form he was assigned a GAF score of 51 for his PTSD and depressive disorder.  See also May 2010 VA GAF score.  During his June 2011 SSA examination he received a GAF score of 51.  Most recently in May 2011 he was assigned a GAF score of 58.  According to the DSM-IV, GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  So taking into account his PTSD symptoms, including social impairment, sleep disturbances, depression, and anxiety, he has received GAF scores corresponding with moderate symptoms and moderate social and occupational impairment.  Hence, these scores are commensurate with his existing 50 percent schedular rating.

Also, his lay statements concerning the severity of his PTSD warrant consideration, but they must be considered along with the objective clinical findings and in relation to the applicable rating criteria.  And he cannot, for example, determine his GAF score since it is based on the results of objective testing and mental status evaluation, not instead merely his unsubstantiated lay opinion.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2012).


Overall, then, the Board concludes that the preponderance of the evidence is against a schedular rating higher than 50 percent for the PTSD.  In making this determination, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, this doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There remains the possibility, however, of receiving greater compensation for the PTSD on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board is precluded from assigning an extra-schedular rating in the first instance, however, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).


ORDER

The claim of entitlement to service connection for a sleep disorder is denied.

The claim of entitlement to service connection for a depressive disorder also is denied.

As well, the claim of entitlement to a schedular rating higher than 50 percent for the PTSD, including when considering the sleep disturbance and depression, is denied.



REMAND

Generally, the Rating Schedule will apply unless there are exceptional or unusual circumstances.  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.


During the May 2003 private examination the examiner stated the Veteran was able to work because he had been performing the same type of job all his life and was not subject to supervision.  She stated he would be totally unsuited to work for someone who would have to manage him.  However, she also noted he suffered from psychiatric disabilities that are not currently service connected.  In his May 2011 response to questions from the SSA, the Veteran indicated he had stopped working in June 2009 due to his PTSD, depression, hearing loss, tinnitus, and spinal arthritis.  The PTSD, hearing loss and tinnitus are service-connected disabilities, whereas the spinal arthritis is not.  However, for the reasons and bases already discussed, the Board also had to consider the depression when rating the PTSD since it could not be completely disassociated from it in terms of the attendant symptoms.  See again Mittleider, 11 Vet. App. at 182.

During his SSA examination in June 2011 the Veteran stated he could not work due to his back injuries, depression, and PTSD.  He also stated that he had missed 40 days of work in one year due to his disabilities.  See also January 2010 VA examination report noting he had quit working because he believed he eventually would be fired for taking so much time off.

This, then, is the type of situation warranting referral of this claim for a higher rating for the PTSD to the Chief Benefits Director or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation.

The Veteran is additionally claiming entitlement to a TDIU.

A TDIU may be assigned where the schedular rating is less than total, meaning less than 100 percent, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation - provided that, if there is only one service-connected disability, it is rated as at least 60-percent disabling, and if there are two or more disabilities, at least one is rated as at least 40-percent disabling and there is sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran does not currently meet the criteria for TDIU on a schedular basis, that is, under 38 C.F.R. § 4.16(a), because his service-connected disabilities (his PTSD, tinnitus and hearing loss) do not combine to at least 70 percent according to 38 C.F.R. § 4.25.  However, a TDIU also may be granted on an 
extra-schedular basis under § 4.16(b) even though he fails to meet these percentage requirements, if it is established he is unemployable on account of his 
service-connected disabilities.  As such, this derivative TDIU claim also should be referred to the Director of Compensation and Pension Service for a ruling on whether he is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.

Consider also, however, the Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008) ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

Lastly, the Board also sees that the most recent VA treatment records in the claims file are from July 2011.  So all more recent evaluation and treatment records also need to be obtained and considered, especially given their potential relevance.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these additional records because they are generated and maintained within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.	Obtain all records of VA evaluation or treatment the Veteran has received since July 2011.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many requests for these records as are necessary to comply with this regulation.  Also appropriately notify him if unable to obtain these records, in accordance with 38 C.F.R. § 3.159(e)(1).  See also 38 U.S.C.A § 5103A(b)(2).

2.	Upon receipt of all additional records, refer the claims for a higher rating for the PTSD on an extra-schedular basis and for a TDIU on an extra-schedular basis to the Director of the Compensation and Pension Service for this special consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), respectively.

3.	If additional compensation is not granted to the Veteran's satisfaction, send him an SSOC concerning these remaining claims and give him and his attorney opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


